958 A.2d 458 (2008)
196 N.J. 523
In the Matter of Matthew A. MARINO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-14 September Term 2008
Supreme Court of New Jersey.
October 2, 2008.

ORDER
MATTHEW A. MARINO, formerly of PARSIPPANY, who was admitted to the bar of this State in 1988, having entered a plea of guilty in the United States District Court for the Southern District of New York to a one-count information charging him with misprision of a felony in violation of 18 U.S.C. § 4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MATTHEW A. MARINO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MATTHEW A MARINO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MATTHEW A. MARINO comply with Rule 1:20-20 dealing *459 with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.